UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7833



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT ANDREW GAINES, a/k/a Smokey, a/k/a Jamal,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-91-209-G, CA-97-827-1)


Submitted:   July 27, 1999                 Decided:   August 19, 1999


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Andrew Gaines, Appellant Pro Se. Walter C. Holton, Jr.,
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Andrew Gaines seeks to appeal the district court’s

order and judgment denying his motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 1999).    We have reviewed the record and the dis-

trict court’s order adopting the magistrate judge’s recommendation

and find no reversible error.     Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Gaines, Nos. CR-91-209-G; CA-

97-827-1 (M.D.N.C. Nov. 13, 1998).     Because a transcript was not

necessary to the resolution of issues on appeal, we deny Gaines’

motion for preparation of a transcript at government expense.    See

28 U.S.C. § 753(f) (1994).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                   2